CAMPBELL, Judge.
Appellant appeals the order of the Florida Commission on Human Relations that denied appellant’s petition which sought relief under chapter 760, Florida Statutes (1979), which petition alleged an unlawful employment practice of discrimination against appellant on the basis of her race.
Appellant was a black high school student in Arcadia, Florida, whose high school vocational instructor arranged for part-time employment at one of appellee’s fast food operations. She worked part-time after school from late November, 1979, to the date of her discharge on January 8, 1980. The stated basis for her discharge was unsatisfactory work performance in conjunction with appellee’s efforts to render profitable its business operations which ultimately were financial failures. Appellant alleged that she was terminated because she was told she was too slow and unable to handle the job. She further alleged she was. not given the same training opportunities that white employees were given and that she was also given fewer working hours and less desirable work assignments than white employees.
Appellant first filed a complaint of discrimination pursuant to chapter 760. As a result of the commission’s investigation, a determination was made finding reasonable cause to believe that discrimination had occurred. Efforts to conciliate pursuant to chapter 760 were unsuccessful and appellant filed her petition for relief from unlawful unemployment practices. The petition was referred to the Division of Administrative Hearings for formal hearing.
After hearing, the hearing officer entered his recommended order finding that appellant did not present a prima facie case of discrimination and that appellee presented a legitimate nondiscriminatory reason for terminating her employment. A three-member panel of the Commission on Human Relations held public deliberations and, after hearing, adopted the hearing officer’s recommended order and denied appellant’s petition for relief with one member of the commission dissenting. Appellant has appealed from the commission’s order.
This is an appeal which involves disputed issues of fact. The hearing officer and the commission resolved those disputes in favor of appellee and against appellant. There is competent substantial evidence in the record supporting the findings of the hearing officer and the commission and under our standard of review, we are required to affirm.
SCHEB, A.C.J., concurs.
SANDERLIN, J., dissents.